

EXHIBIT 10.1
DEFERRED STOCK UNIT
AWARD AGREEMENT
 
This Award Agreement (the “Agreement”) is entered into as of  ____________ (the
“Award Date”) by and between Schnitzer Steel Industries, Inc, an Oregon
corporation (the “Company”), and ____________ , a non-employee director of the
Company (the “Recipient”), for the award of deferred stock units with respect to
the Company’s Class A Common Stock (“Common Stock”).
 
The award of deferred stock units to the Recipient is made pursuant to Section 8
of the Company’s 1993 Stock Incentive Plan (the “Plan”) and the Recipient
desires to accept the award subject to the terms and conditions of this
Agreement.
 
IN CONSIDERATION of the mutual covenants and agreements set forth in this
Agreement, the parties agree to the following.
 
1. Award and Terms of Deferred Stock Units. The Company awards to the Recipient
under the Plan _________ deferred stock units (the “Award”), subject to the
restrictions, terms and conditions set forth in this Agreement.
 
(a)    Rights under Deferred Stock Units. A deferred stock unit (a “DSU”)
represents the unfunded, unsecured right to require the Company to deliver to
the Recipient one share of Common Stock for each DSU.  The number of shares of
Common Stock deliverable with respect to each DSU is subject to adjustment as
determined by the Board of Directors of the Company as to the number and kind of
shares of stock deliverable upon any merger, reorganization, consolidation,
recapitalization, stock dividend, spin-off or other change in the corporate
structure affecting the Common Stock generally.
 
(b)    Vesting Date. The DSUs awarded under this Agreement shall initially be
100% unvested and subject to forfeiture.  Subject to Sections 1(c) and (d), the
DSUs shall vest in full on the day before the 2007 annual meeting of
shareholders (the “Vesting Date”) if the Recipient is a director of the Company
on the Vesting Date and has served as a director of the Company continuously
from the Award Date to the Vesting Date.
 
(c)    Acceleration on Death or Disability. If the Recipient ceases to be a
director of the Company by reason of the Recipient’s death or physical
disability, all outstanding but unvested DSUs shall become immediately vested.
The term “disability” means a medically determinable mental or physical
impairment that, in the opinion of the Board of Directors, causes the Recipient
to be unable to perform his or her duties as a director of the Company.


(d)    Acceleration of DSUs on a Change in Control. Upon a Change in Control of
the Company, all outstanding but unvested DSUs shall become immediately vested.
For purposes of this Agreement, a “Change in Control” of the Company shall mean
the occurrence of any of the following events:
 
(i)    Any consolidation, merger or plan of share exchange involving the Company
(a “Merger”) as a result of which the holders of outstanding securities of the
Company ordinarily having the right to vote for the election of directors
(“Voting Securities”) immediately prior to the Merger do not continue to hold at
least 50% of the combined voting power of the outstanding Voting Securities of
the surviving or continuing corporation immediately after the Merger,
disregarding any Voting
 
 
-1-

--------------------------------------------------------------------------------

 
 
Securities issued or retained by such holders in respect of securities of any
other party to the Merger;
 
(ii)    Any sale, lease, exchange or other transfer (in one transaction or a
series of related transactions) of all, or substantially all, the assets of the
Company;
 
(iii)    At any time during a period of two consecutive years, individuals who
at the beginning of such period constituted the Board of Directors (“Incumbent
Directors”) shall cease for any reason to constitute at least a majority
thereof, unless each new director elected during such two-year period was
nominated or elected by two-thirds of the Incumbent Directors then in office and
voting (with new directors nominated or elected by two-thirds of the Incumbent
Directors also being deemed to be Incumbent Directors); or
 
(iv)    Any Person shall, as a result of a tender or exchange offer, open market
purchases, or privately negotiated purchases from anyone other than the Company,
have become the beneficial owner (within the meaning of Rule 13d 3 under the
Securities Exchange Act of 1934), directly or indirectly, of Voting Securities
representing fifty percent (50%) or more of the combined voting power of the
then outstanding Voting Securities.
 
Notwithstanding anything in the foregoing to the contrary, unless otherwise
determined by the Board of Directors, no Change in Control shall be deemed to
have occurred for purposes of this Agreement if (1) the Recipient acquires
(other than on the same basis as all other holders of the Company Common Stock)
an equity interest in an entity that acquires the Company in a Change in Control
otherwise described under subparagraph (i) or (ii) above, or (2) the Recipient
is part of group that constitutes a Person which becomes a beneficial owner of
Voting Securities in a transaction that otherwise would have resulted in a
Change in Control under subparagraph (iv) above. For purposes of this Agreement,
the term “Person” shall mean and include any individual, corporation,
partnership, group, association or other “person”, as such term is used in
Section 14 (d) of the Securities Exchange Act of 1934 (the “Exchange Act”),
other than the Company, a wholly owned subsidiary of the Company or any employee
benefit plan(s) sponsored by the Company.
 
(e)    Forfeiture of DSUs on Termination of Service. If the Recipient ceases to
be a director of the Company for any reason that does not result in acceleration
of vesting pursuant to Section 1(c) or 1(d), the Recipient shall immediately
forfeit all outstanding but unvested DSUs awarded pursuant to this Agreement and
the Recipient shall have no right to receive the related Common Stock.
 
(f)    Restrictions on Transfer. The Recipient may not sell, transfer, assign,
pledge or otherwise encumber or dispose of the DSUs subject to this Agreement.
The Recipient may designate beneficiaries to receive the shares of Common Stock
underlying the DSUs subject to this Agreement if the Recipient dies before
delivery of the shares of Common Stock by so indicating on a form supplied by
the Company. If the Recipient fails to designate a beneficiary, such Common
Stock will be delivered as provided in the Company’s Deferred Compensation Plan
for Non-Employee Directors (the “Deferred Compensation Plan”).
 
 
-2-

--------------------------------------------------------------------------------

 
 
(g)    No Voting Rights; Dividend Equivalents. The Recipient shall have no
rights as a shareholder with respect to the DSUs or the Common Stock underlying
the DSUs until the underlying Common Stock is issued to the Recipient. The
Recipient will not be entitled to receive cash payments representing any cash
dividends paid with respect to the Common Stock underlying the DSUs. Following
the Vesting Date, the DSUs shall be credited to the Recipient’s account under
the Deferred Compensation Plan and dividend equivalents with respect to the DSUs
shall thereafter be credited to Recipient’s account as provided in the Deferred
Compensation Plan.
 
(g)    Delivery Date for the Shares Underlying the DSU. The Company shall not
issue any shares underlying the DSUs, and the Recipient shall have no right to
receive any shares of Common Stock underlying the DSUs (even to the extent
vested), while the Recipient is serving as a director of the Company. When the
Recipient ceases to serve as a director of the Company for any reason, the
Company shall, subject to any deferral elections made by the Recipient as
provided in this paragraph Section 1(g) and the terms of the Deferred
Compensation Plan, deliver shares of Common Stock represented by vested DSUs to
the Recipient as provided in the Deferred Compensation Plan (the date of
delivery of such shares is referred to as a “delivery date”).  The shares of
Common Stock will be issued in the Recipient’s name or, in the event of the
Recipient’s death or disability, to the Recipient’s beneficiary or as provided
in the Deferred Compensation Plan. The Recipient may elect to defer the receipt
of the shares underlying the DSUs beyond the delivery date provided for in this
Section 1(g) pursuant to the terms of the Deferred Compensation Plan.


(h)    Taxes and Tax Withholding.


(i)    The Company shall be entitled to withhold from any delivery of Common
Stock hereunder any income or other tax withholding obligations arising as a
result of this Award, in amounts determined by the Company.


(ii)    The Recipient acknowledges and agrees that no election under Section
83(b) of the Internal Revenue Code can or will be made with respect to the DSUs.



2.    Miscellaneous.
 
(a)    Entire Agreement. This Agreement, the Plan and the Deferred Compensation
Plan constitute the entire agreement of the parties with regard to the subjects
hereof.


(b)    Interpretation of the Plan and the Agreement. The Compensation Committee
of the Board of Directors (the “Administrator”), shall have the sole authority
to interpret the provisions of this Agreement, the Plan and the Deferred
Compensation Plan, and all determinations by it shall be final and conclusive.


(c)    Electronic Delivery. The Recipient consents to the electronic delivery of
any prospectus and any other documents relating to this Award in lieu of mailing
or other form of delivery.
 
(d)    Rights and Benefits. The rights and benefits of this Agreement shall
inure to the benefit of and be enforceable by the Company’s successors and
assigns and, subject to the
 
 
-3-

--------------------------------------------------------------------------------

 
 
restrictions on transfer of this Agreement, be binding upon the Recipient’s
heirs, executors, administrators, successors and assigns.
 
(e)    Further Action. The parties agree to execute such further instruments and
to take such further action as may reasonably be necessary to carry out the
intent of this Agreement.


(f)    Governing Law. This Agreement and the Plan will be interpreted under the
laws of the state of Oregon, exclusive of choice of law rules.


(g)    Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original.
 
 
 
SCHNITZER STEEL INDUSTRIES, INC.
 
 
 
 
 
By:
 
 
 
 
Authorized Officer
 
 
 
 
 
 
 
 
Recipient

 
 
 

 
-4-

--------------------------------------------------------------------------------

 
 